DETAILED ACTION
Remarks
This final office action is in response to the amendments filled on 02/28/2022. 
Claim 10 is canceled. 
Claims 1-9 and 11 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0003678 (“Watanabe”), and further in view of US 2016/0221187 (“Bradski”). 
Regarding claim 1, Watanabe discloses a system for eliminating interference of randomly stacked workpieces (see fig 1, where workpiece pickup system by a robot is shown, 23 is the workpiece container. See also fig 3, where interference between the target object and robot hand is determined. If there is any interference then the system will recalculate the , comprising: 
a three-dimensional sensing module (see [0055], where “illustrates a cross section taken along the thick line on the range image illustrated in FIG. 4A. Three dimensional points calculated from the range image obtained by the three-dimensional shape data obtaining unit 11 are indicated by small blank circles. The three-dimensional points corresponding to the target workpiece 22 among the blank circles in the above processing are indicated by broken lines. An interference determination is made by excluding the three-dimensional points corresponding to the target workpiece 22 indicated by broken lines and by using the three-dimensional points indicated by blank circles, so that whether interference occurs with an object excluding the target workpiece 22 can be determined.”; fig 4C, where measuring apparatus corresponds to sensing module. see also [0028]); 
a pick-up apparatus (see fig 1, where 21 is pick-up apparatus. see also fig 4D, where hand is grasping an object. See also [0058], where “FIG. 4D illustrates a state where the hand 20 for grasping the target workpiece 22 illustrated in FIG. 4C is arranged after deriving the position and orientation thereof in this step.”); and 
a control module coupled to the three-dimensional sensing module and the pick-up apparatus (see fig 2, where three-dimensional shape data obtaining unit, 11 is included into information processing unit, 1. See also fig 1, where robot, 21 with hand, 20 and information processing unit, 1 is connected with the robot controller, 3), and the control module being configured to: 
control the three-dimensional sensing module to capture a three-dimensional image (fig 4C, where measuring apparatus corresponds to sensing module. See also fig 1, where sensor, 2 and information processing unit, 1 is connected with the robot controller, 3. See also [0023], where “The robot controller 3 includes a robot work instruction unit 18 and a robot control unit 19.”; see also [0028], where “A distance sensor (range sensor) 2 is a sensor used for obtaining a distance image (range image) storing depth information in each pixel.”), wherein the three-dimensional image is formed by capturing at least one portion of the workpieces (see [0031], where “a range image is captured by the distance sensor 2, and then a three-dimensional point group obtained by calculating three-dimensional coordinates from the coordinates and the depth value of each pixel is obtained as the three-dimensional shape data.”); 
analyze the three-dimensional image to obtain an image information (see fig 2, three dimensional shape data obtaining unit, 11. See also [0031], where “More specifically, a range image is captured by the distance sensor 2, and then a three-dimensional point group obtained by calculating three-dimensional coordinates from the coordinates and the depth value of each pixel is obtained as the three-dimensional shape data.”; see also [0043], where “In step S203, the three-dimensional shape data obtaining unit 11 captures a range image of a pile of target workpieces 22, calculates the coordinate data of the three dimensional point group from the coordinates and depth of each pixel, and then inputs the calculated coordinate data to the work position and orientation deriving unit 12.”);
 select a target workpiece to be picked up according to the image information (see [0020], where “three-dimensional points on the distance image corresponding to pixels onto ; 
arrange an interference elimination path for the target workpiece (see [0020], where “three-dimensional shape data excluding the three-dimensional points determined as the area of the target workpiece, and a hand model are used to detect a three-dimensional spatial overlap to determine whether interference occurs.”; See also fig 3, block S208 and S209, where interference between the target object and robot hand is determined. If there is any interference then the system will recalculate the grasp, which is interpreted as the robot will grasp the target object by avoiding interference. see also [0062], where “As a result of the processing in step S207, in step S208, if it is determined that interference does not occur, the processing proceeds to step S209. If it is determined that interference occurs, the processing proceeds to step S202”; see also [0063], where “The robot control unit 19 operates the robot arm 21 to move the hand 20 to the position and orientation where the target workpiece 22 can be grasped, causing the hand 20 to grasp and convey the workpiece 22 to a predetermined position.”), comprising: 
the control module dividing the target (see [0044], where “In step S204, the work position and orientation deriving unit 12 detects a single individual workpiece 22 to be grasped among the pile of workpieces,”); 
the control module calculating an interference parameter of each of the (for the examination purposes interference parameter is interpreted as degree of interference e.g. is there any overlapped region or not. see [0062], where “If it is determined that interference occurs, the processing proceeds to step S202 and another individual ; and 
the control module sorting the (see [0062], where “If it is determined that interference occurs, the processing proceeds to step S202 and another individual workpiece 22 is detected and the position and orientation thereof are calculated.”; if it is determined that interference will occur with the object then the system check another object. So the system is sorting the object inside the container by interference will occur while picking up an object or not. See also [0063], where “The robot control unit 19 operates the robot arm 21 to move the hand 20 to the position and orientation where the target workpiece 22 can be grasped, causing the hand 20 to grasp and convey the workpiece 22 to a predetermined position.”; see also [0069], where “This allows, even in a case where an individual workpiece hidden by other individual workpieces is detected, whether interference occurs between a peripheral object and a hand to be correctly determined without an erroneous detection due to a measurement point in the area of the target workpiece.”); and 
control the pick-up apparatus to eliminate interference of the target workpiece according to the interference elimination path (see fig 3, where an object is grasped when no interference. see also [0024], where “the robot work instruction unit 18 instructs the robot control unit 19 to grasp the target workpiece 22 determined not to cause interference between the hand 20 and a peripheral object in a grasp operation.”; See also [0062], where “As a result of the processing in step S207, in step S208, if it is determined that interference does not occur, .
Watanabe does not disclose the following limitations:
dividing the target workpiece into a plurality of regions; 
calculating an interference parameter of each of the regions; and 
sorting the regions according to the interference parameter of each of the regions.
However, Bradski discloses an object pickup strategy for a robotic device, wherein dividing the target workpiece into a plurality of regions (see fig 6B, where 608 is the object, 610 is the bin and 604 is the sensor attached with the robotic arm 602. Potential grasps directions are shown by solid arrow on the different regions of the object. So, the object is divided into many regions. See also [0120], where “To illustrate, consider FIG. 6B showing the robotic arm 602 as introduced in FIG. 6A, where the robotic arm 602 is configured to move the object 608 located inside the bin 610 to the drop-off location 612.”); 
calculating an interference parameter of each of the regions (see [0122], where “As shown in FIG. 6B, the location of the object 608 is considered in determining potential grasp points. For example, as discussed above, object 608 is located in bin 610.”; see also [0145], where “For example, as shown in FIG. 6B, as the robotic arm 602 approaches the object 608, the arm ( or computing device) selects an approach that seeks to avoid a collision with bin 610.”; see also [0146], where “For example, as shown in FIGS. 6A-6B, as the robotic arm 602 analyzes the physical environment and approaches object 608, the robotic arm 602 may select a grasp point that ensures a collision with obstructing objects (e.g., bin 610, the platform of the drop-off location 612) is avoided.”; see also [0033], where “For example, any potential grasp object and physical environment is analyzed to identify the grasp point. A grasp point is identified by analyzing many potential grasp points. Grasp point is identified considering collision free grasp. See fig 6C, where one grasp point is selected out of many potential grasp points of the object. see also [0124] and fig 5, block 508); and 
sorting the regions according to the interference parameter of each of the regions (see [0136], where “Planning a collision-free path may involve determining the "virtual" location of objects and surfaces in the environment. For example, a path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles, such as bin 610 as shown in FIGS. 6A-6B.”; see also [0064], where “In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles.”; see also [0037]).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature, dividing the target workpiece into a plurality of regions; calculating an interference parameter of each of the regions; and sorting the regions according to the interference parameter of each of the regions, for grasping different types of objects stacked in a container by avoiding any collision.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0003678 (“Watanabe”), and in view of US 2016/0221187 (“Bradski”), as applied to claim 1 above, and further in view of US 2017/0154430 (“Yoshii”). 
Regarding claim 2, Watanabe does not disclose the following limitations:
the control module designating one of the regions as a gripped region; and 
the control module determining if the interference parameter of the gripped region is less than a threshold, wherein: 
when the interference parameter of the gripped region is less than the threshold, the control module determines the gripped region as a first path point of the interference elimination path; and 
the control module determines one of the regions having a maximum interference parameter as a second path point according to the interference parameter of each of the regions; 
wherein the interference elimination path comprises the first path point and the second path point.
However, Bradski further discloses a system, wherein the control module sorting the regions according to the interference parameter of each of the regions comprises: 
the control module designating one of the regions as a gripped region (see [0122], where “As shown in FIG. 6B, the location of the object 608 is considered in determining  see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is selected out of many potential grasp points of the object. Selected grasp point corresponds to designated gripped region. A grasp point/direction is identified by analyzing many potential grasp points/directions. Grasp point is identified considering collision free grasp.); and
wherein the interference elimination path comprises the first path point and the second path point (see [0151], where “To illustrate, consider FIG. 6C showing the robotic arm 602 physically grasping onto the object 608 at a selected grasp point. In particular, the remaining surface normal represents the selected grasp point. For example, the shown grasp point may have been selected in order to avoid a collision with the bin later on as the robotic arm 602 moves the object 608 through a planned motion path.”; Fig 6B shows more than three gripping directions/regions. Fig 6C shows one grasp point/direction is selected out of many potential grasp points/directions by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature, the control module designating one of the regions as a gripped region; and wherein the interference elimination path comprises the first path point and the second path point, for grasping different types of objects stacked in a container by avoiding any collision.
Watanabe in view of Bradski does not disclose the following limitations:
the control module determining if the interference parameter of the gripped region is less than a threshold, wherein: 
when the interference parameter of the gripped region is less than the threshold, the control module determines the gripped region as a first path point of the interference elimination path; and 
the control module determines one of the regions having a maximum interference parameter as a second path point according to the interference parameter of each of the regions. 
However, Yoshii discloses a system, the control module determining if the interference parameter of the gripped region is less than a threshold (see fig 7, where an object overlapped with another object and picking direction are shown. see also [0066], where “the holding of the object is determined to be available if the area of the overlap region in the three-dimensional region calculated for the recognized object is smaller than the positive threshold value…the holding of the object may be determined to be available if the ratio of the overlap region to the area of the recognized object is smaller than the threshold value.”; see also fig 1, where flow chart of a robot picking system is shown. Robot is picking parts from a loaded bulk e.g. in a pallet. See also fig 2, where hardware configuration of an information processing apparatus is shown. The robot is controlled by the information processing apparatus. Information processing apparatus corresponds to controller.), wherein: 
when the interference parameter of the gripped region is less than the threshold, the control module determines the gripped region as a first path point of the interference elimination path (see [0066], where “In the determination step 114, for example, in the case There is a holding path/region when the ratio of the overlap region to the area of the recognized object is less than or equal to a threshold value. Holding path/region is interpreted as first path point.); and 
the control module determines one of the regions having a maximum interference parameter (see [0066], where “The holding of the object is determined to be unavailable if the maximum interference is interpreted as the ratio of the overlap region to the area of the recognized object is higher than or equal to a threshold value. There is no holding path/region when the ratio of the overlap region to the area of the recognized object is higher than or equal to a threshold value.). 
Because Watanabe, Bradski and Yoshii are in the same field of endeavor of collision free object pickup from a container. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe in view of Bradski to incorporate the teachings of Yoshii by including the above feature, the control module determining if the interference parameter of the gripped region is less than a threshold, wherein: when the interference parameter of the gripped region is less than the threshold, the control module determines the gripped region as a first path point of the interference elimination path; and the control module determines one of the regions having a maximum interference parameter as no holding path point according to the interference parameter of each of the regions, for avoiding any damage of the grasped object while moving from the stacked container.
Watanabe in view of Bradski and Yoshii does not disclose the following limitation:
one of the regions having a maximum interference parameter as a second path point.
For the examination purposes claim limitation is interpreted as analyze all potential paths based on interference. 
However, Bradski discloses a system that generates multiple potential gripping direction/path and select the best gripping direction/path by considering the collision possibility (see fig 6B-C, [0122], [0124], [0145] and [0151]). So Bradski discloses not to select a gripping direction with interference/collision. It is implicit that Bradski is analyzing the several potential grasp points/directions for identifying the collision free grasp point/direction. 
Yoshii discloses a system that determine amount of interference, more explicitly if amount of interference is above or below the threshold (see citation above).
Thus, it would have been obvious to a person of ordinary skill in the art to modify Watanabe in view of Bradski with also having the marked/ranked all the potential paths based on the amount of interferences by incorporating threshold level disclosed by Yoshii because the end result would be to select a path to pick an object without any collision.
Regarding claim 5, Watanabe does not disclose the following limitation:
the control module determines the first path point as a final path point of the interference elimination path.
However, Bradski further discloses a system, wherein the control module sorting the regions according to the interference parameter of each of the regions comprises: 
the control module determines the first path point as a final path point of the interference elimination path (see [0151], where “To illustrate, consider FIG. 6C showing the robotic arm 602 physically grasping onto the object 608 at a selected grasp point. In particular, the remaining surface normal represents the selected grasp point. For example, the shown  see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is selected out of many potential grasp points of the object. One grasp point/region is selected out of many potential grasp points by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature, the control module determines the first path point as a final path point of the interference elimination path, for grasping different types of objects stacked in a container by avoiding any collision.

Claim(s) 3, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0003678 (“Watanabe”), and in view of US 2016/0221187 (“Bradski”), as applied to claim 1 above, and in view of US 2017/0154430 (“Yoshii”), as applied to claim 2 above, and further in view of US 2016/0279791 (“Watanabe’791”). 
Regarding claim 3, Watanabe does not disclose the following limitation:
the control module determining one of the regions closest to the second path point as a third path point; 
wherein the interference elimination path comprises the third path point.
However, Bradski further discloses a system, wherein the control module sorting the regions according to the interference parameter of each of the regions comprises: 
wherein the interference elimination path comprises the third path point (see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is selected out of many potential grasp points of the object. One grasp point/region is selected out of many potential grasp points/regions by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature, wherein the interference elimination path comprises the third path point, for grasping different types of objects stacked in a container by avoiding any collision.
Watanabe in view of Bradski and Yoshii does not disclose the following limitation:
the control module determining one of the regions closest to the second path point as a third path point. 
However, Watanabe’791 discloses system, wherein the control module determining one of the regions closest to the path point (see fig 5, where 3D shape mode of target workpiece and a hand configuration to grasp the workpiece from a pallet is shown. each workpiece has at least two target regions for grasping. see also fig 4, where workpiece grasping operation and picking of workpiece is shown. block S109, select grasp position corresponding to target position with smallest depth. see [0046], where “In step S107, the target position calculation unit 16 calculates the positions (target positions) of the target regions with respect to the respective grasp positions at which the recognized workpiece is to be grasped by inside  outside grasp.”; see also [0048], where “the grasp position that corresponds to the smallest z value is selected.”). 
Because Watanabe and Bradski, Yoshii and Watanabe’791 are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe in view of Bradski, Yoshii to incorporate the teachings of Watanabe’791 by including the above feature, the control module determining one of the regions closest to the path point, for avoiding pick-up apparatus posture while grasping an object by avoiding any collision.
Regarding claim 4, Watanabe does not disclose the following limitation:
the control module determines the first path point as a final path point of the interference elimination path.
However, Bradski further discloses a system, wherein the control module sorting the regions according to the interference parameter of each of the regions comprises: 
the control module determines the first path point as a final path point of the interference elimination path (see [0151], where “To illustrate, consider FIG. 6C showing the robotic arm 602 physically grasping onto the object 608 at a selected grasp point. In particular, the remaining surface normal represents the selected grasp point. For example, the shown grasp point may have been selected in order to avoid a collision with the bin later on as the robotic arm 602 moves the object 608 through a planned motion path.”; see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is One grasp point is selected out of many potential grasp points by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature, the control module determines the first path point as a final path point of the interference elimination path, for grasping different types of objects stacked in a container by avoiding any collision.
Regarding claim 6, Watanabe does not disclose the following limitations: 
the control module designating one of the regions as a gripped region; and 
the control module determining if the interference parameter of the gripped region is less than a threshold, wherein: 
when the interference parameter of the gripped region is greater than or equal to the threshold, the control module determines one of the regions closest to the gripped region and having the interference parameter less than the threshold as a first path point of the interference elimination path, and the control module determines the gripped region as a second path point; and 
the control module determines one of the regions having a maximum interference parameter as a third path point according to the interference parameter of each of the regions; 
wherein the interference elimination path comprises the first path point, the second path point and the third path point.

the control module designating one of the regions as a gripped region (see [0122], where “As shown in FIG. 6B, the location of the object 608 is considered in determining potential grasp points. For example, as discussed above, object 608 is located in bin 610.”; see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is selected out of many potential grasp points of the object. Selected grasp point corresponds to designated gripped region. A grasp point/region is identified by analyzing many potential grasp points/regions. Grasp point is identified considering collision free grasp.); and 
wherein the interference elimination path comprises the first path point, the second path point and the third path point (see [0151], where “To illustrate, consider FIG. 6C showing the robotic arm 602 physically grasping onto the object 608 at a selected grasp point. In particular, the remaining surface normal represents the selected grasp point. For example, the shown grasp point may have been selected in order to avoid a collision with the bin later on as the robotic arm 602 moves the object 608 through a planned motion path.”; Fig 6B shows more than three gripping directions. Fig 6C shows one grasp point/direction is selected out of many potential grasp points/directions by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature, the control module designating one of the regions as a gripped region; and wherein the interference elimination path comprises the first path point, the second path point and the third path point, for grasping different types of objects stacked in a container by avoiding any collision.
Watanabe in view of Bradski does not disclose the following limitations:
the control module determining if the interference parameter of the gripped region is less than a threshold, wherein: 
when the interference parameter of the gripped region is greater than or equal to the threshold, the control module determines one of the regions closest to the gripped region and having the interference parameter less than the threshold as a first path point of the interference elimination path, and the control module determines the gripped region as a second path point; and 
the control module determines one of the regions having a maximum interference parameter as a third path point according to the interference parameter of each of the regions. 
However, Yoshii further discloses a system, the control module determining if the interference parameter of the gripped region is less than a threshold (see fig 7, where an object overlapped with another object and picking direction are shown. see also [0066], where “the holding of the object is determined to be available if the area of the overlap region in the three-dimensional region calculated for the recognized object is smaller than the positive threshold value…the holding of the object may be determined to be available if the ratio of the overlap region to the area of the recognized object is smaller than the threshold value.”; see also fig 1, where flow chart of a robot picking system is shown. Robot is picking parts from a loaded bulk e.g. in a pallet. See also fig 2, where hardware configuration , wherein: 
when the interference parameter of the gripped region is greater than or equal to the threshold (see fig 7, where an object overlapped with another object and picking direction are shown. The holding of the object is determined to be unavailable if the area of the overlap region in the three-dimensional region calculated for the recognized object is larger than or equal to a positive threshold value,…The holding of the object may be determined to be unavailable if the ratio of the overlap region to the area of the recognized object is higher than or equal to a threshold value”; see also fig 1, where flow chart of a robot picking system is shown. Robot is picking parts from a loaded bulk e.g. in a pallet. See also fig 2, where hardware configuration of an information processing apparatus is shown. The robot is controlled by the information processing apparatus. Information processing apparatus corresponds to controller.), (see [0066], where “In the determination step 114, for example, in the case of FIGS. 7A to 7F, the model of the recognized objects (the object 701 and the object 703) is arranged in the recognized positions and orientations of the objects and a columnar three-dimensional region generated when the arranged model is subjected to translation in the direction 709 is acquired. Then, regions overlapped with the regions of other objects (the object 702 and the object 704, respectively) in the three-dimensional region are acquired (the portion 707 and the portion 708, respectively)...and the holding of There is a holding path/region when the ratio of the overlap region to the area of the recognized object is less than or equal to a threshold value. Holding path/region is interpreted as first path point.); and 
the control module determines one of the regions having a maximum interference parameter (see [0066], where “The holding of the object is determined to be unavailable if the area of the overlap region in the three-dimensional region calculated for the recognized object is larger than or equal to a positive threshold value,…The holding of the object may be determined to be unavailable if the ratio of the overlap region to the area of the recognized object is higher than or equal to a threshold value”; maximum interference is interpreted as the ratio of the overlap region to the area of the recognized object is higher than or equal to a threshold value. There is no holding path/region when the ratio of the overlap region to the area of the recognized object is higher than or equal to a threshold value.).  
Because Watanabe, Bradski and Yoshii are in the same field of endeavor of collision free object pickup from a container. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe in view of Bradski to incorporate the teachings of Yoshii by including the above feature, the control module determining if the interference parameter of the gripped region is less than a threshold, wherein: when the interference parameter of the gripped region is greater than or equal to the threshold,…having the interference parameter less than the threshold as a first path point of the interference elimination path, and the control module determines the gripped region as a path point; and the control module determines one of the regions having a maximum interference parameter as no holding path point according to the interference parameter of each of the regions, for avoiding any damage of the grasped object while moving from the stacked container.
Watanabe in view of Bradski and Yoshii does not disclose the following limitations:
the control module determines one of the regions closest to the gripped region, and 
one of the regions having a maximum interference parameter as a third path point.
For the examination purposes claim limitation is interpreted as analyze all potential paths based on interference. 
However, Bradski discloses a system that generates multiple potential gripping directions/paths and select the best gripping direction/path by considering the collision possibility (see fig 6B-C, [0122], [0124], [0145] and [0151]). So Bradski discloses not to select a 
Yoshii discloses a system that determine amount of interference, more explicitly if amount of interference is above or below the threshold (see citation above).
Thus, it would have been obvious to a person of ordinary skill in the art to modify Watanabe in view of Bradski with also having the marked/ranked all the potential paths based on the amount of interferences by incorporating threshold level disclosed by Yoshii because the end result would be to select a path to pick an object without any collision.
Watanabe in view of Bradski and Yoshii does not disclose the following limitations:
the control module determines one of the regions closest to the gripped region.
However, Watanabe’791 discloses system, wherein the control module determines one of the regions closest to the gripped region (see fig 5, where 3D shape mode of target workpiece and a hand configuration to grasp the workpiece from a pallet is shown. each workpiece has at least two target regions for grasping. see also fig 4, where workpiece grasping operation and picking of workpiece is shown. block S109, select grasp position corresponding to target position with smallest depth. see [0046], where “In step S107, the target position calculation unit 16 calculates the positions (target positions) of the target regions with respect to the respective grasp positions at which the recognized workpiece is to be grasped by inside grasp and outside grasp.”; see also [0048], where “the grasp position that corresponds to the smallest z value is selected.”). 
Because Watanabe and Bradski, Yoshii and Watanabe’791 are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date the control module determines one of the regions closest to the gripped region, for avoiding pick-up apparatus posture while grasping an object by avoiding any collision.
Regarding claim 7, Watanabe does not disclose the following limitation:
the control module determining one of the regions closest to the third path point as a fourth path point;
 wherein the interference elimination path comprises the fourth path point.
However, Bradski further discloses a system, wherein the control module sorting the regions according to the interference parameter of each of the regions comprises: 
wherein the interference elimination path comprises the fourth path point (see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is selected out of many potential grasp points of the object. One grasp point is selected out of many potential grasp points by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature, wherein the interference elimination path comprises the fourth path point, for grasping different types of objects stacked in a container by avoiding any collision.
Watanabe in view of Bradski and Yoshii does not disclose the following limitation:
the control module determining one of the regions closest to the third path point as a fourth path point.
However, Watanabe’791 further discloses system, wherein the control module determining one of the regions closest to the path point (see fig 5, where 3D shape mode of target workpiece and a hand configuration to grasp the workpiece from a pallet is shown. each workpiece has at least two target regions for grasping. see also fig 4, where workpiece grasping operation and picking of workpiece is shown. block S109, select grasp position corresponding to target position with smallest depth. see [0046], where “In step S107, the target position calculation unit 16 calculates the positions (target positions) of the target regions with respect to the respective grasp positions at which the recognized workpiece is to be grasped by inside grasp and outside grasp.”; see also [0048], where “the grasp position that corresponds to the smallest z value is selected.”). 
Because Watanabe and Bradski, Yoshii and Watanabe’791 are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe in view of Bradski, Yoshii to incorporate the teachings of Watanabe’791 by including the above feature, the control module determining one of the regions closest to the path point, for avoiding pick-up apparatus posture while grasping an object by avoiding any collision.
Regarding claim 8, Watanabe does not disclose the following limitation: 
the control module determines the first path point or the second path point as a final path point of the interference elimination path.

the control module determines the first path point or the second path point as a final path point of the interference elimination path (see [0151], where “To illustrate, consider FIG. 6C showing the robotic arm 602 physically grasping onto the object 608 at a selected grasp point. In particular, the remaining surface normal represents the selected grasp point. For example, the shown grasp point may have been selected in order to avoid a collision with the bin later on as the robotic arm 602 moves the object 608 through a planned motion path.”; see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is selected out of many potential grasp points of the object. One grasp point is selected out of many potential grasp points by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature the control module determines the first path point or the second path point as a final path point of the interference elimination path, for grasping different types of objects stacked in a container by avoiding any collision.
Regarding claim 9, Watanabe does not disclose the following limitation: 
the control module determines the first path point or the second path point as a final path point of the interference elimination path.

the control module determines the first path point or the second path point as a final path point of the interference elimination path (see [0151], where “To illustrate, consider FIG. 6C showing the robotic arm 602 physically grasping onto the object 608 at a selected grasp point. In particular, the remaining surface normal represents the selected grasp point. For example, the shown grasp point may have been selected in order to avoid a collision with the bin later on as the robotic arm 602 moves the object 608 through a planned motion path.”; see also fig 6B, where many potential grasp points/regions are shown. See also fig 6C, where one grasp point is selected out of many potential grasp points of the object. One grasp point is selected out of many potential grasp points by eliminating other grasp points for avoiding collision.).
Because both Watanabe and Bradski are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe to incorporate the teachings of Bradski by including the above feature the control module determines the first path point or the second path point as a final path point of the interference elimination path, for grasping different types of objects stacked in a container by avoiding any collision.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0003678 (“Watanabe”), and in view of US 2016/0221187 (“Bradski”), as applied to claim 1 above, and further in view of US 2019/0375110 (“Oishi”). 
Regarding claim 11, Watanabe in view of Bradski does not disclose the following limitation:
 wherein the interference parameter is an interference ratio of each of the regions.
However, Oishi discloses a system, wherein the interference parameter is an interference ratio of each of the regions (interference ratio is determined dividing the overlapping area of the target object with another object by total area of the target object, see [0024] of PGPUB of submitted specification. see Oishi fig 6, where interference area determination for each pickup position is shown. see also fig 7, block S200. See also [0032], where “In the pickup process, CPU 51 first sets center C of an area of a pickup target workpiece (washer Wa) and calculates interference areas S where the pickup target workpiece (washer Wa) interferes with other workpieces in interference determination areas A (Al to A4) of pickup positions P (P1 to P4) based on the center C so set (S200).”; In this situation the target workpiece has one region for determining interference ratio.).
Because Watanabe, Bradski and Oishi are in the same field of endeavor of collision free object pickup from a container. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Watanabe in view of Bradski to incorporate the teachings of Oishi by including the above feature, wherein the interference parameter is an interference ratio of each of the regions, for avoiding any damage of the target object by determining the overlapping areas.
Response to Arguments
Applicant’s arguments filled on 02/28/2022, with respect to claims 1-9 and 11, have been considered but they are not persuasive. 
The Applicant contends that:
“Bradski fails to disclose to remove away the workpiece that causes interference with the target workpiece 608. In other words, Bradski does not arrange an interference elimination path for the target workpiece and control the pick-up apparatus (i.e., robotic arm 602) to eliminate interference of the target workpiece according to the interference elimination path. Therefore, Bradski at least fails to disclose the features of "the control module dividing the target workpiece into a plurality of regions", "the control module calculating an interference parameter of each of the regions", "the control module sorting the regions according to the interference parameter of each of the regions to obtain the interference elimination path", and "control the pick-up apparatus to eliminate interference of the target workpiece according to the interference elimination path" of Claim 1 of the present application.” 
The Examiner disagrees:
Watanabe discloses a system that determine interference free object pick-up by analyzing images and control the pick-up apparatus for picking up an object without any interference (see citation above).
Bradski discloses an object pickup strategy determination system for a robotic device that divide a target object into multiple regions (see fig 6B, where 608 is the target object, 610 is the bin and 604 is the sensor attached with the robotic arm 602. Potential grasps directions are shown by solid arrow on the different regions of the target object. So, the target object is divided  Bradski also discloses that the target object and physical environment is analyzed to identify the potential grasp points/regions. A grasp point/region is selected by analyzing many potential grasp points/regions. Grasp point/region is selected by considering collision free grasp and control the robotic device to pick-up the target object without any collision/interference (see [033], [0064], [0122], [0136], [0145], [0146] and fig 6C).
Applicant argues that cited references do not teach remove away the workpiece that causes interference with the target workpiece. However, the recited claim languages (claim 1) do not mention/claim remove away the workpiece that causes interference with the target workpiece. The last limitation of claim 1 “control the pick-up apparatus to eliminate interference of the target workpiece according to the interference elimination path" is interpreted as controlling the pick-up apparatus so that target workpiece is picked-up by avoiding interference. Watanabe in view of Bradski teaches an object pick-up by avoiding interference based on image analysis.
Applicant mentioned displacement (P1, P2) on arguments submitted on 02/28/2022, see page 8 of submitted arguments. However, the recited claim languages do not claim any displacement. Also, the displacement arrows are marked on submitted arguments only and replacement/updated drawing of fig. 7 is not submitted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/S.T.K./Examiner, Art Unit 3664
/HARRY Y OH/Primary Examiner, Art Unit 3664